Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ amendment
	Applicants’ amendment filed 10/8/2021 has been received and entered.  Claims 1-3 and 31-32 have been cancelled.  It appears that claims 4-32 have not been amended, and only the status identifiers have been updated.
Claims 4-30 are pending.

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 10/8/2021 is acknowledged.
Claims 31-32 directed to non-elected inventions have been deleted.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims, however the non-elected claims have been cancelled and not subject to possible rejoinder analysis.
is withdrawn.
Claims 4-30, drawn to a method of analyzing and determining an allele at a locus are currently under examination.

Priority
	This application filed 10/19/2018 is a continuation of 14/513952 filed 10/14/2018, now US Patent 10162933, which claims benefit to US provisional application 61/891193 filed 10/15/2013, and is related to PCT/US14/60455 filed 1014/2014.

Information Disclosure Statement
The four information disclosure statements (IDS) submitted on 1/25/2019, 3/23/2021 and 2/3/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  See for example references provided on pages 2-4, 25 and 41.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


For purposes of clarity and completeness of the record, it is noted that the claims were analyzed for patent eligibility, and in review of the claim amendments and evidence of record, while the method now comprises additional elements that were known for providing sequence reads, when the claim is viewed as a whole it is found that it provides for steps identifying a sequence representing a locus from the sequencing process to identify an allele/SNP at a locus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10162933 (US Application 14/513952 filed 10/14/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because in review of the claim steps and required limitations, it appears that the only difference from the instant claims and those issued in ‘933 is the requirement for the sequence reads being 35-100 base pairs, which is provided in claim 5 of the instant application.  .

Conclusion
No claim is allowed.
In review of the art of record, at the time of filing allele typing and multiple methods for mapping and analyzing alleles were known.  The closet art of record is Boegel (2012) who teach similar steps to the claimed method for HLA typing, but instead use a program identified as ‘seq2HLA’ (available at http://tron-mainz.de/tron-facilities/bioinformatics/  available in the NPL at  http://tron-mainz.de/tron-facilities/computational-medicine/seq2HLA) as compared to PHLAT (described in Bai et al (2014) and in the instant specification).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631